Order entered May 16, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01369-CV

                            MICHAEL D. WILSON, Appellant

                                             V.

                      WOODLAND HILLS APARTMENT, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-04980-C

                                         ORDER
        We GRANT appellant’s May 12, 2016 motion for extension of time to file amended

brief and ORDER the brief tendered to the Clerk of the Court May 13, 2016 filed as of the date

of this order.

        We DENY as moot appellant’s May 2, 2016 extension motion.

                                                    /s/   CRAIG STODDART
                                                          JUSTICE